DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third upper punch together with a third lower punch, have a third filling chamber for producing a third partial green compact to be joined to the first partial green compact, is situated in a radial direction outside of and adjoining the first upper punch and the first lower punch wherein the third partial green compact forms a chain wheel, and the press allows production of the green compact and the third partial green compact in a single work operation” as claimed in Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 14-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5
Line 3 recites the limitation “the first transition”. There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the limitation “the second transition”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 14
Lines 14-15 recite the limitation “a sinterable, powdered sinter material”. However, the claim had previously disclosed “a first sinter material” and “a second sinter material”. Therefore, it is unclear if the powdered sinter material of lines 14-15 is the same as the first sinter material, the second sinter material, both the first and second sinter material, or a new sinter material entirely. 

Regarding Claim 19
Line 4 recites the limitation “a stator”. However, Claim 1 previously disclosed “a stator”. Therefore, it is unclear if the stator of claim 19 is the same limitation as recited in claim 1. 

Regarding Claim 20
Line 4 recites the limitation “a stator”. However, Claim 14 previously disclosed “a stator”. Therefore, it is unclear if the stator of claim 20 is the same limitation as recited in claim 14. 

Regarding Claim 21
Line 4 recites the limitation “a stator”. However, Claim 17 previously disclosed “a stator”. Therefore, it is unclear if the stator of claim 21 is the same limitation as recited in claim 17. 

Regarding Claims 15-16
Claims 15-16 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US 6,457,447, in view of Brenner, DE 102014200818 A1, and further in view of Schmitt, US 2012/0216654.

Regarding Claim 1
Sato discloses a stator-cover unit for a camshaft adjuster unit, at least comprising: a stator (50, 51) with a first end-face side and a second end-face side pointing in an axial direction, and between a plurality of webs (51a, 51b, 51c) having lateral web flanks, wherein the webs (51a, 51b, 51c) starting from an outer stator wall running in a circumferential direction, extend inwardly in a radial direction and are spaced apart from one another in the circumferential direction, so that the stator wall in each case forms an inner circumferential surface between the webs (51a, 51b, 51c), and a cover (7) having an outer circumferential surface running in the circumferential direction and situated on the first end-face side of the stator (50, 51) and at least partially covering a first area extending between the webs (51a, 51b, 51c) and within the stator wall (Sato, Figures 1-3), wherein the outer circumferential surface of the cover adjoins the inner circumferential surface and the web flanks of the stator (50, 51) and forms shared contact surfaces (Sato, Figures 1-3). 
However, Sato does not explicitly disclose that the cover and the stator are joined together via the contact surfaces by a press fit. Brenner teaches that it is well known in the art for stator-cover combinations to be made by press fitting (Brenner, [0005]). Therefore, it would have been obvious to one having ordinary skill in the art that the cover/stator configuration of Sato is produced by a press fit and are joined together via the contact surfaces. 
However, Sato and Brenner do not teach a green compact which comprises a first partial green compact and a second partial green compact made of first and second sinter materials, wherein the first partial green compact, the second partial green compact, and the green compact are formed by the press fit between the first partial green compact and the second partial green compact are produced in a single work operation of a press. 
Schmitt discloses manufacturing a green compact (14) including a first partial green compact (12) made of a first sinter material (7) (Schmitt, Abstract), and a second partial green compact (13) made of a second sinter material (9) (Schmitt, Abstract),wherein the first partial green compact (12) and the second partial green compact (13) are joined together by a press fit (Schmitt, Abstract, Figure 1), wherein the tool (6) has at least the following components: a first upper punch (1) and a first lower punch (2) that form a first filling chamber (8) for producing the first partial green compact (12); a second upper punch (3) and a second lower punch (4) that form a second filling chamber (10) for producing the second partial green compact (13); a displacement drive for moving the first partial green compact (12) and the second partial green compact (13) together (Step C) (Schmitt, [0034]), with exertion of pressure on the first partial green compact (12) and the second partial green compact (13) to provide a press fit between the partial green compacts (12, 13); wherein the press allows production of the first partial green compact (12), the second partial green compact (13), and the green compact (14) in a single work operation (Schmitt, Abstract). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the cover/stator configuration of Sato and Brenner to include a first partial green compact and a second partial green compact made of first and second sinter materials, wherein the first partial green compact, the second partial green compact, and the green compact are formed by the press fit between the first partial green compact and the second partial green compact are produced in a single work operation of a press for a more accurate product that results in better performance. 

Regarding Claim 2
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. Sato further discloses that the outer circumference surface of the cover (7) forms a first transition with the web flanks, at least on a first side of the cover (7) facing away from the first end-face side of the stator (50, 51), and forms a second transition with the inner circumferential surface (Sato, Figures 1-3). 
While Sato, Brenner, and Schmitt do not explicitly disclose that at least the first transition or the second transition has a radius of at most 0.01 millimeter, it would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on the functional requirements of design for manufacturing. Additionally, there is nothing in the record which establishes that the claimed numerical dimension present a novel or unexpected result (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

Regarding Claim 3
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. Sato further discloses that the shared contact surfaces extend parallel to the axial direction (Sato, Figures 1-3).

Regarding Claim 4
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. While Sato does not explicitly disclose that the stator comprises outwardly pointing external teeth, it is well known in the art for stators to have gear teeth to engage a chain. Brenner further teaches that it is well known in the art for a stator to include outwardly pointing external teeth (2), situated in a radial direction outside the stator wall, as a chain wheel (Brenner, Figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art for the stator to comprise outwardly pointing external teeth.

Regarding Claim 5
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. Sato further discloses that at least on a first side of the cover (7) facing away from the first end-face side of the stator (50, 51), the cover (7) has at least one depression (70, 71) that is spaced apart from the first transition and the second transition (Sato, Figures 1-3). 

Regarding Claim 6
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. Schmitt further discloses that the first and second partial green compacts (stator and cover) have different densities (Schmitt, [0015]). 

Regarding Claim 7
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. Schmitt further discloses that the first sinter material and the second sinter material are identical to one another (Schmitt, [0015]). 

Regarding Claim 8
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. Sato further discloses that the outer circumference surface of the cover (7) forms a first transition with the web flanks, at least on a first side of the cover (7) facing away from the first end-face side of the stator (50, 51), and forms a second transition with the inner circumferential surface (Sato, Figures 1-3). 
While Sato, Brenner, and Schmitt do not explicitly disclose that at least the first transition or the second transition directly after the sintering has a radius of at most 0.01 millimeter, it would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on the functional requirements of design for manufacturing. Additionally, there is nothing in the record which establishes that the claimed numerical dimension present a novel or unexpected result (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

Regarding Claim 9
Sato, Brenner, and Schmitt teach the system as rejected in Claims 1 and 8 above. Sato further discloses that at least one a first side of the cover (7) facing away from the first end-face side of the stator (50, 51), the cover (7) has at least one depression (70, 71) that is spaced apart from the first transition and the second transition (Sato, Figures 1-3). 
[The claim states “directly after the sintering”. Schmitt teaches that the components are sintered following the punching (Schmitt, [0036]). However, as the claim is directed to an apparatus the means by which the structure is achieved do not hold patentable weight.] 

Regarding Claim 10
Sato discloses a camshaft adjuster unit, at least comprising the stator-cover unit as taught by Sato, Brenner, and Schmitt in Claims 1 and 8 above. Sato further discloses a rotor (4) having a plurality of blades (4a, 4b, 4c) which, starting from a rotor wall running in the circumferential direction, extend outwardly in the radial direction and are spaced apart from one another in the circumferential direction, wherein a blade (4a) is situated in each case between two webs (51a, 51c), so that a first chamber is formed between the rotor wall and the stator wall and in each case between a blade (4a) and a first web (51a), and a second chamber is formed between the blade (4a) and a second web (51c) (Sato, Figure 2). 
[At least the first transition and the second transition of the stator-cover unit are formed directly by the sintering as Schmitt teaches that the components are sintered following the punching (Schmitt, [0036]). However, as the claim is directed to an apparatus the means by which the structure is achieved do not hold patentable weight.] 

Regarding Claim 11
Sato, Brenner, and Schmitt teach the system as rejected in Claims 1, 8, and 10 above. Sato further discloses that on a first side of the cover (7) facing away from the first end-face side of the stator, in at least one second area which the at least one blade (4a, 4b, 4c) runs over during operation of the camshaft adjuster unit, the cover (7) has at least one depression (70, 71) that is spaced apart from the first transition and the second transition (Sato, Figures 1-3). 
[The claim states “is formed directly by the sintering”. Schmitt teaches that the components are sintered following the punching (Schmitt, [0036]). However, as the claim is directed to an apparatus the means by which the structure is achieved do not hold patentable weight.] 

Regarding Claim 12
Sato, Brenner, and Schmitt teach the system as rejected in Claims 1, 8, and 10-11 above. Sato further discloses wherein in the second area which at least one blade (4a, 4b, 4c) runs over during operation of the camshaft adjust unit and which is situated between the first transition and the at least one depression (70, 71) or between the second transition and the at least one depression (70, 71), a first surface of the first side of the cover (7) forms a sliding surface for the at least one blade (4a, 4b, 4c) of the rotor (4) (Sato, Figures 1-3). 
[The claim states “is formed directly by the sintering”. Schmitt teaches that the components are sintered following the punching (Schmitt, [0036]). However, as the claim is directed to an apparatus the means by which the structure is achieved do not hold patentable weight.] 

Regarding Claim 13
Sato, Brenner, and Schmitt teach the system as rejected in Claims 1 and 8-9 above.
[The claim states “at least all surfaces of the stator-cover unit that delimit the chambers are formed directly by the sintering”. Schmitt teaches that the components are sintered following the punching (Schmitt, [0036]). However, as the claim is directed to an apparatus, the means by which the structure is achieved do not hold patentable weight.] 

Regarding Claim 19
Sato, Brenner, and Schmitt teach the system as rejected in Claim 1 above. The combination of Sato, Brenner, and Schmitt further teaches that the first partial green compact an the second partial green compact are arranged relative to one another creating right-angled edges at respective transitions from the web flanks and the inner circumferential surface of the first partial green compact as a stator (50, 51) to a first side of the second partial green compact as the cover (7) in which the first side faces away from the first end-face side of the stator (50, 51) (Sato, Figures 1-3).

7.	Claim(s) 14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, US 2012/0216654, in view of Sagawa, US 5,250,255, and further in view of Brenner, DE 102014200818 A1, as evidenced by Sato et al., US 6,457,447.

Regarding Claim 14
Schmitt discloses a press with a tool (6) for manufacturing a green compact (14) including a first partial green compact (12) made of a first sinter material (7) (Schmitt, Abstract), and a second partial green compact (13) made of a second sinter material (9) (Schmitt, Abstract),wherein the first partial green compact (12) and the second partial green compact (13) are joined together by a press fit (Schmitt, Abstract, Figure 1), wherein the tool (6) has at least the following components: a first upper punch (1) and a first lower punch (2) that form a first filling chamber (8) for producing the first partial green compact (12); a second upper punch (3) and a second lower punch (4) that form a second filling chamber (10) for producing the second partial green compact (13); a displacement drive for moving the first partial green compact (12) and the second partial green compact (13) together (Step C) (Schmitt, [0034]), with exertion of pressure on the first partial green compact (12) and the second partial green compact (13) to provide a press fit between the partial green compacts (12, 13); wherein the press allows production of the first partial green compact (12), the second partial green compact (13), and the green compact (14) in a single work operation (Schmitt, Abstract). 
However, Schmitt does not teach that the press includes a feeder for a sinterable, powdered sinter material. Sagawa teaches a green compact with a feeder (90) to provide the material to the green compact (Sagawa, Abstract, Figure 2A). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the press of Schmitt to include a feeder for a sinterable, powdered sinter material as Sagawa teaches that it is well known in the art for green compacts to include a feeder to provide the sinterable, powdered sinter material.
However, while Schmitt/Sagawa does not explicitly disclose that the first partial green compact is a stator and the second partial green compact is a cover, wherein the stator has a first end-face side and a second end-face side pointing in an axial direction, and in between a plurality of webs having lateral web flanks, wherein the webs, starting from  an outer stator wall running in a circumferential direction, extend inwardly in a radial direction and are spaced apart from one another in the circumferential direction, so that the stator wall in each case forms an inner circumferential surface between the webs, and wherein the cover has an outer circumferential surface running in the circumferential direction and situated on the first end-face side of the stator and at least partially covering a first area extending between the webs and within the stator wall, wherein the outer circumferential surface of the cover adjoins the inner circumferential surface and the web flanks of the stator and forms shared contact surfaces, Schmitt is capable of producing such a structure. [The claim is directed to a press with the intended purpose of manufacturing a green compact of a stator-cover unit.]
Brenner teaches that it is well known in the art for stator-cover combinations to be made by press fitting (Brenner, [0005]). Brenner further references U.S. Patent 6,457,447 (Sato et al.) as a known camshaft adjuster which comprises a stator/cover configuration in which the stator (50, 51) has a first end-face side and a second end-face side pointing in an axial direction, and in between a plurality of webs (51a, 51b, 51c) having lateral web flanks, wherein the webs (51a, 51b, 51c), starting from  an outer stator wall running in a circumferential direction, extend inwardly in a radial direction and are spaced apart from one another in the circumferential direction, so that the stator wall in each case forms an inner circumferential surface between the webs (51a, 51,b, 51c), and wherein the cover (7) has an outer circumferential surface running in the circumferential direction and situated on the first end-face side of the stator (50, 51) and at least partially covering a first area extending between the webs (51a, 51b, 51c) and within the stator wall, wherein the outer circumferential surface of the cover (7) adjoins the inner circumferential surface and the web flanks of the stator (50, 51) and forms shared contact surfaces (Sato, Figures 1-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the press of Schmitt/Sagawa such the first partial green compact is a stator and the second partial green compact is a cover as Brenner teaches that it is well known in the art for stator/cover configuration to be made by press-fitting and it therefore would have been obvious to utilize the press of Schmitt/Sagawa to manufacturing a green compact of a stator-cover unit.

Regarding Claim 16
Schmitt, Sagawa, Brenner, and Sato teach the press as rejected in Claim 14 above. Since Sagawa teaches a green compact with a feeder (90) to provide the material to the green compact (Sagawa, Abstract, Figure 2A) and Schmitt discloses that the first and second partial green compacts (stator and cover) have different densities (Schmitt, [0015]), it would have been obvious that the combination of Schmitt, Sagawa, Brenner, and Sato teaches a feeder with at least one filling shoe that rotates circularly along a circumferential direction and provides different powdered sinter materials to create first and second partial green compacts with different densities.

Regarding Claim 17
Schmitt discloses a method for manufacturing a green compact (14) using a press, the green compact (14) including a first partial green compact (12) made of a first sinter material (7) (Schmitt, Abstract), and a second partial green compact (13) made of a second sinter material (9) (Schmitt, Abstract), wherein the first partial green compact (12) and the second partial green compact (13) are joined together by a press fit with a tool (6) for manufacturing the green compact (14) (Schmitt, Abstract, Figure 1), wherein the tool (6) has a first upper punch (1) and a first lower punch (2) that form a first filling chamber (8) for producing the first partial green compact (12); a second upper punch (3) and a second lower punch (4) that form a second filling chamber (10) for producing the second partial green compact (13); a displacement drive for moving the first partial green compact (12) and the second partial green compact (13) together (Step C) (Schmitt, [0034]), with exertion of pressure on the first partial green compact (12) and the second partial green compact (13) to provide a press fit between the partial green compacts (12, 13); wherein the press allows production of the first partial green compact (12), the second partial green compact (13), and the green compact (14) in a single work operation (Schmitt, Abstract), the method comprising: producing a first partial green compact (12) in a first work chamber of the tool (6) by pressing a first sinter material (Schmitt, Abstract); producing the second partial green compact (13) in a second work chamber of the tool (6) by pressing a second sinter material (Schmitt, Abstract); moving the first partial green compact (12) relative to the second partial green compact (13) and joining the partial green compacts (12, 13) with provision of a press fit (Schmitt, [0034]); and sintering the one-piece green compact (14) (Schmitt, [0036]).  
However, Schmitt does not teach that the method includes a feeder for a sinterable, powdered sinter material. Sagawa teaches a green compact with a feeder (90) to provide the material to the green compact (Sagawa, Abstract, Figure 2A). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the press of Schmitt to include a feeder for a sinterable, powdered sinter material as Sagawa teaches that it is well known in the art for green compacts to include a feeder to provide the sinterable, powdered sinter material.
However, while Schmitt does not explicitly disclose that the first partial green compact is a stator and the second partial green compact is a cover, wherein the stator has a first end-face side and a second end-face side pointing in an axial direction, and in between a plurality of webs having lateral web flanks, wherein the webs, starting from  an outer stator wall running in a circumferential direction, extend inwardly in a radial direction and are spaced apart from one another in the circumferential direction, so that the stator wall in each case forms an inner circumferential surface between the webs, and wherein the cover has an outer circumferential surface running in the circumferential direction and situated on the first end-face side of the stator and at least partially covering a first area extending between the webs and within the stator wall, wherein the outer circumferential surface of the cover adjoins the inner circumferential surface and the web flanks of the stator and forms shared contact surfaces, Schmitt is capable of producing such a structure. 
Brenner teaches that it is well known in the art for stator-cover combinations to be made by press fitting (Brenner, [0005]). Brenner further references U.S. Patent 6,457,447 (Sato et al.) as a known camshaft adjuster which comprises a stator/cover configuration in which the stator (50, 51) has a first end-face side and a second end-face side pointing in an axial direction, and in between a plurality of webs (51a, 51b, 51c) having lateral web flanks, wherein the webs (51a, 51b, 51c), starting from  an outer stator wall running in a circumferential direction, extend inwardly in a radial direction and are spaced apart from one another in the circumferential direction, so that the stator wall in each case forms an inner circumferential surface between the webs (51a, 51,b, 51c), and wherein the cover (7) has an outer circumferential surface running in the circumferential direction and situated on the first end-face side of the stator (50, 51) and at least partially covering a first area extending between the webs (51a, 51b, 51c) and within the stator wall, wherein the outer circumferential surface of the cover (7) adjoins the inner circumferential surface and the web flanks of the stator (50, 51) and forms shared contact surfaces (Sato, Figures 1-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the press of Schmitt/Sagawa such the first partial green compact is a stator and the second partial green compact is a cover as Brenner teaches that it is well known in the art for stator/cover configuration to be made by press-fitting and it therefore would have been obvious to utilize the press of Schmitt/Sagawa to manufacturing a green compact of a stator-cover unit.

Regarding Claim 18
Schmitt, Sagawa, Brenner, and Sato teach the method as rejected in Claim 17 above. Schmitt further discloses that the steps of producing the first partial green compact and the second partial green compact and moving the first partial green compact relative to the second partial green compact and then joining the partial green compacts with a press fit are performed in coordination with one another in a single tool and in a single work operation (Schmitt, Abstract). 

Regarding Claim 20
Schmitt, Sagawa, Brenner, and Sato teach the press as rejected in Claim 14 above. The combination of Schmitt, Sagawa, Brenner, and Sato further teaches that the first partial green compact an the second partial green compact are arranged relative to one another creating right-angled edges at respective transitions from the web flanks and the inner circumferential surface of the first partial green compact as a stator (50, 51) to a first side of the second partial green compact as the cover (7) in which the first side faces away from the first end-face side of the stator (50, 51) (Sato, Figures 1-3). 

Regarding Claim 21
Schmitt, Sagawa, Brenner, and Sato teach the method as rejected in Claim 17 above. The combination of Schmitt, Sagawa, Brenner, and Sato further teaches that the first partial green compact an the second partial green compact are arranged relative to one another creating right-angled edges at respective transitions from the web flanks and the inner circumferential surface of the first partial green compact as a stator (50, 51) to a first side of the second partial green compact as the cover (7) in which the first side faces away from the first end-face side of the stator (50, 51) (Sato, Figures 1-3). 

Allowable Subject Matter
8.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and Drawing Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
In the press of claim 15, the inclusion of:
 “a third upper punch together with a third lower punch, have a third filling chamber for producing a third partial green compact to be joined to the first partial green compact, is situated in a radial direction outside of and adjoining the first upper punch and the first lower punch wherein the third partial green compact forms a chain wheel, and the press allows production of the green compact and the third partial green compact in a single work operation” was not found. 

Response to Arguments
10.	Applicant’s arguments filed 06/30/2022 with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Brenner (a reference previously challenged) is relied upon in the new ground of rejection simply for its admission that that it is well known in the art for stator-cover combinations to be made by press fitting (Brenner, [0005]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Hartner (US 2009/0257905) – Tool to create green compact (chain wheel) by press-fit

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746